840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry JONES, Plaintiff-Appellant,v.Gene SCROGGY;  J. Fox;  Joe Stuart;  J.R. Youngblood;  SteveBerry;  Rebecca Owen, Defendants-Appellees.
Nos. 87-5753, 87-5754.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The pro se plaintiff, a Kentucky prisoner, appeals the judgments of the district court for the Western District of Kentucky which dismissed his 42 U.S.C. Sec. 1983 actions as being frivolous under 28 U.S.C. Sec. 1915(d).  In his first action, the plaintiff claimed that the defendants failed to properly document his assault by a fellow prisoner, delayed his transfer to another prison for three months following that assault, and housed him in the same cell block with the prisoner who assaulted him during that time.  This first action was dismissed by a memorandum and order entered by the district court on April 17, 1987.  In the memorandum, the district court concluded that the plaintiff's constitutional rights were not violated by the three month delay or by simply housing the plaintiff in the same cell block as his agressor.


3
In his second action, the plaintiff claimed that the defendants failed to recover a radio and headphones stolen from him by another inmate.  The district court dismissed this action on April 17, 1987, concluding that Kentucky provided adequate post-deprivation remedies for the plaintiff's property loss and that therefore, the plaintiff had failed to state a cognizable claim.    Parratt v. Taylor, 451 U.S. 527 (1981).


4
Upon review of the records and the briefs of the parties on appeal, we conclude the district court properly dismissed the plaintiff's claims under 28 U.S.C. Sec. 1915(d).  Accordingly, both judgments of the district court entered on April 17, 1987, are hereby affirmed for the reasons set forth in its respective memoranda.  Rule 9(b)(5), Rules of the Sixth Circuit.